EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT is made and entered into as of April 20, 2007, by
and among Arrowhead Research Corporation, a Delaware corporation (“Arrowhead”),
and the selling stockholders of Carbon Nanotechnologies, Inc, a Delaware
corporation (“CNI”), signatory hereto (each a “Seller,” and, together, the
“Sellers”). All schedules and exhibits attached hereto shall be deemed a part of
this Agreement.

1. Purchase and Sale. Subject to the terms and conditions hereof and in reliance
upon the representations and warranties of Arrowhead contained herein or made
pursuant hereto, the Sellers hereby, severally and not jointly, sell to
Arrowhead, and subject to the terms and conditions hereof and in reliance upon
the representations and warranties of the Sellers contained herein or made
pursuant hereto, Arrowhead hereby purchases from the Sellers, the number of
shares of Series E Preferred Stock, par value $0.001 per share (the “Series E
Preferred Stock”), of CNI indicated below such Seller’s signature on the
signature page hereto (the “Shares”).

2. Purchase Price. The Sellers shall receive Arrowhead common stock, par value
$0.001 per share (“Arrowhead Stock”), as payment for the Shares, with the number
of shares of Arrowhead Stock determined at the close of business of the date
hereof. The Sellers, collectively, shall receive that number of shares of
Arrowhead Stock equal to (i) $5,400,000 divided by (ii) $3.77, the average
closing price of Arrowhead Stock on The Nasdaq Global Market for the ten
(10) days immediately preceding the earlier of (i) the date of this Agreement or
(ii) the date on which Arrowhead, or its subsidiary Unidym, Inc., issues a press
release announcing the merger (the “Merger”) of CNI into a wholly-owned
subsidiary of Unidym, Inc. (such earlier date, the “Closing Date”). The number
of shares of Arrowhead Stock issued to each individual Seller is set forth below
such Seller’s signature on the signature page hereto. No further payment shall
be required from Arrowhead to any Seller for the purchase of the Shares.

3. Deliveries. As of the Closing Date, after the exchange by the parties of a
validly executed copy of this Agreement, Arrowhead will deliver to each Seller a
certificate representing the appropriate number of shares of Arrowhead Stock,
which such Seller will receive as payment in full for such Seller’s Shares,
registered in the Seller’s name (or the name of its nominee, if any), against
the delivery to Arrowhead of (a) certificates representing all of such Seller’s
Shares, and (b) a fully executed original copy of an “Assignment Separate from
Certificate,” in the form attached as Exhibit A hereto, providing for the
transfer of the Shares to Arrowhead on the books and records of CNI.

4. Representation and Warranties.

4.1 Mutual Representations. Each signatory to this Agreement represents and
warrants that (a) this Agreement has been duly executed and delivered by that
party; (b) the Agreement constitutes the legal, valid and binding obligation of
that party, enforceable against that party in accordance with its terms; (c) the
execution, delivery and performance of this Agreement will not breach or
constitute grounds for the occurrence or declaration of a default under or
termination of any agreement, indenture, undertaking, permit, license, or other
instrument to which that party is a party or by which it or any of its
properties may be bound or affected, and (d) that party has not employed any
broker or finder in connection with this transaction.

 

1



--------------------------------------------------------------------------------

4.2 From Sellers. Each Seller, severally and not jointly, hereby represents and
warrants to Arrowhead with respect to such Seller’s purchase of the Arrowhead
Stock and sale of the Shares as follows:

4.2.1 No Liens. Such Seller owns the Shares set forth below such Seller’s
signature hereto and is transferring such Shares to Arrowhead free and clear of
any security interest, claim, lien, charge, mortgage, deed, assignment, pledge,
hypothecation, encumbrance, easement, or restriction of any kind or nature,
other than restrictions on transfer under federal and state securities laws.

4.2.2 Investment. The Arrowhead Stock is being acquired for investment for such
Seller’s own account, not as a nominee or agent, and not with a view to the sale
or distribution of all or any part thereof in violation of federal or state
securities laws.

4.2.3 Accredited Investor. Such Seller is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933 (the “Securities Act”). Such Seller
agrees to furnish any additional information requested to assure compliance with
applicable federal and state securities laws in connection with the purchase of
the Arrowhead Stock and sale of the Shares.

4.2.4 Not Registered. Such Seller understands that the Arrowhead Stock is
neither (a) registered under the Securities Act, on the ground that the sale
provided for in this Agreement and the issuance of securities hereunder is
exempt from registration under the Securities Act pursuant to Section 4(2)
thereof, or (b) qualified under the California Corporate Securities Law of 1968
(the “Law”), on the ground that the sale provided for in this Agreement and the
issuance of securities hereunder is exempt from qualification under the Law
pursuant to Section 25102(f) thereof, and that Arrowhead’s reliance on such
exemption is predicated on each Seller’s representations set forth herein.

4.2.5 Resale Restrictions. Such Seller is aware that the Arrowhead Stock is
subject to significant restrictions on transfer and may not be freely sold. Such
Seller represents that he or she (a) has liquid assets sufficient to assure that
the purchase contemplated by this Agreement will cause no undue financial
difficulties, (b) can afford the complete loss of his or her investment, and
(c) can provide for current needs and possible contingencies without the need to
sell or dispose of the Arrowhead Stock.

4.2.6 Access to Information. Such Seller represents and warrants that he or she
(a) has been a significant shareholder in CNI, and in that capacity, is aware of
the character, business acumen and general business and financial circumstances
of CNI; (b) has the requisite knowledge and experience to assess the relative
merits and risks of a sale of the Shares and a purchase of the Arrowhead Stock;
(c) has received and has carefully read and evaluated copies of all documents
relevant to the sale and purchase contemplated by this Agreement; and (d) has
had full opportunity to ask questions and receive answers concerning the
historical business and operations of CNI and Arrowhead, as well to evaluate the
prospects, future financial condition and the likelihood of success of both
companies.

4.2.7 Authorization. This Agreement constitutes the valid and legally binding
obligation of such Seller, enforceable in accordance with its terms, except
(i) as the same may be limited by bankruptcy, insolvency or other laws relating
to or affecting creditors’ rights generally or by general equitable principles,
and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

2



--------------------------------------------------------------------------------

4.2.8 Release. Arrowhead has informed each Seller that Arrowhead and its
majority-owned subsidiary, Unidym, Inc. (“Unidym”), have engaged in confidential
discussions with CNI in connection with the combination of CNI and Unidym. In
addition to being a majority stockholder of Unidym, representatives of Arrowhead
are directors and officers of Unidym. In such capacities, Arrowhead and its
representatives have obtained material, non-public information concerning Unidym
and CNI that Arrowhead is precluded from disclosing to Sellers, and may also
have had the power to direct or cause the direction of the management and
policies of CNI or otherwise to influence CNI. Each Seller expressly releases
Arrowhead, Arrowhead’s past and present affiliates and Arrowhead’s and such
affiliates’ past and present officers, employees, partners, members, investors,
agents and directors, and each successor of any of the foregoing (collectively,
the “Arrowhead Group”) from any and all liabilities relating in any way to
Arrowhead’s failure to disclose any confidential information of any kind and
from any matter of any nature whatsoever relating to or arising from Arrowhead’s
ownership of stock of Unidym at any time or its influence on Unidym or CNI at
any time, from Arrowhead’s purchase of the Shares or sale of Arrowhead Stock, or
any other matter arising from any relationship at any time among Arrowhead,
Unidym and CNI. Each Seller agrees not to make a claim against Arrowhead or any
member of the Arrowhead Group with respect to Arrowhead’s failure to disclose
any confidential information of any kind and from any matter of any nature
whatsoever relating to or arising from Arrowhead’s ownership of the majority of
capital stock of Unidym or its influence on Unidym and/or CNI at any time or any
other matter arising from any relationship at any time between Arrowhead and
Unidym and between Arrowhead and CNI, or such Seller’s sale of the Shares or
purchase of the Arrowhead Stock; provided, however, no Seller releases or
discharges, nor shall any Seller be deemed to have released or discharged, any
action brought to enforce the rights provided to any Seller under this
Agreement, the Agreement and Plan of Merger entered into in connection with the
Merger and the agreements and instruments referred to therein or contemplated
thereby to which any Seller is a party or under which any Seller has rights, and
each Seller reserves all rights with respect thereto. EACH SELLER ACKNOWLEDGES
THAT SUCH SELLER HAS BEEN ADVISED BY COUNSEL AND IS PREPARED TO WAIVE THE
BENEFIT OF ANY STATUTE OR PRINCIPLES OF COMMON LAW THAT WOULD LIMIT THE RELEASE
OF CLAIMS COVERED BY THE FOREGOING RELEASE WHICH SUCH SELLER DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WITH THE
INTENTION THAT THE FOREGOING RELEASE SHALL APPLY TO ANY AND ALL KNOWN AND
UNKNOWN CLAIMS COVERED THEREBY, OR ANY INJURIES COVERED BY THE FOREGOING RELEASE
THAT MAY BECOME KNOWN OR KNOWN TO BE GREATER IN THE FUTURE.

4.2.9 Legends. In addition to any legend placed on the certificates pursuant to
any other agreement or arrangement among the parties, each certificate
evidencing Arrowhead Stock shall bear the following legends (unless Arrowhead
receives an acceptable opinion of counsel that any such legend is not required):

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE LAWS OF ANY STATE, AND MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT AND APPLICABLE STATE LAWS, OR AN EXEMPTION FROM THE
REGISTRATION AND QUALIFICATION REQUIREMENTS THEREOF.

 

3



--------------------------------------------------------------------------------

4.3 From Arrowhead. Arrowhead represents and warrants to the Sellers as follows:

4.3.1 No Liens. Arrowhead represents that is issuing the Arrowhead Stock to
Sellers free and clear of any security interest, claim, lien, charge, mortgage,
deed, assignment, pledge, hypothecation, encumbrance, easement, or restriction
of any kind or nature, other than restrictions on transfer under federal and
state securities laws and under this Agreement.

4.3.2 Investment. The Shares are being acquired for investment for Arrowhead’s
own account, not as a nominee or agent, and not with a view to the sale or
distribution of all or any part thereof in violation of federal or state
securities laws.

4.3.3 Accredited Investor. Arrowhead is an “accredited investor” as defined in
Rule 501(a) under the Securities Act. It agrees to furnish any additional
information requested to assure compliance with applicable federal and state
securities laws in connection with the purchase of the Shares and sale of the
Arrowhead Stock.

4.3.4 Not Registered. Arrowhead understands that the Shares are neither
(a) registered under the Securities Act, on the ground that the sale provided
for in this Agreement and the issuance is exempt from registration under the
Securities Act pursuant to Section 4(1) and/or 4(2) thereof, or (b) qualified
under the Law on the ground that the sale provided for in this Agreement and the
issuance of securities hereunder is exempt from qualification under the Law
pursuant to Section 25104(a) thereof, and that Sellers’ reliance on such
exemption from registration under the Securities Act is predicated on
Arrowhead’s representations set forth herein.

4.3.5 Resale Restrictions. Arrowhead is aware that the Shares are subject to
significant restrictions on transfer and may not be freely sold. Arrowhead
represents that it (a) has liquid assets sufficient to assure that the purchase
contemplated by this Agreement will cause no undue financial difficulties,
(b) can afford the complete loss of its investment, and (c) can provide for
current needs and possible contingencies without the need to sell or dispose of
the Shares.

4.3.6 Access to Information. Arrowhead represents and warrants that it (a) is
aware of the character, business acumen and general business and financial
circumstances of CNI; (b) has the requisite knowledge and experience to assess
the relative merits and risks of a sale of the Arrowhead Stock and a purchase of
the Shares; (c) has received and has carefully read and evaluated copies of all
documents relevant to the sale and purchase contemplated by this Agreement; and
(d) has had full opportunity to ask questions and receive answers concerning the
historical business and operations of CNI, as well to evaluate the prospects,
future financial condition and the likelihood of success of that company.

4.3.7 Authorization. This Agreement constitutes the valid and legally binding
obligation of Arrowhead, enforceable in accordance with its terms, except (i) as
the same may be limited by bankruptcy, insolvency or other laws relating to or
affecting creditors’ rights generally or by general equitable principles, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

4.3.8 Release. Sellers have informed Arrowhead that Sellers have been
longstanding shareholders of CNI, and, as a group, have previously been and
continue to be majority shareholders of CNI, and that representatives of Sellers
are and have previously been directors and officers of CNI. In such capacities,
Sellers and their respective representatives

 

4



--------------------------------------------------------------------------------

have obtained material, non-public information concerning CNI, and have had the
power to direct or cause the direction of the management and policies of CNI or
otherwise to influence CNI. Arrowhead expressly releases each Seller, each
Seller’s past and present affiliates and each Seller’s and such affiliates’ past
and present officers, employees, partners, members, investors, agents and
directors, and each successor of any of the foregoing (collectively, the “Seller
Group”), from any and all liabilities relating in any way to such Seller’s
failure to disclose any confidential information of any kind and from any matter
of any nature whatsoever relating to or arising from such Seller’s ownership of
stock of CNI at any time or its influence on CNI at any time from such Seller’s
purchase of the Arrowhead Stock or the sale of the Shares or any other matter
arising from any relationship at any time between such Seller and CNI. Arrowhead
agrees not to make a claim against Sellers or any member of such Seller Group
with respect to the Sellers’ failure to disclose any confidential information of
any kind or any matter of any nature whatsoever relating to or arising from such
Seller’s ownership of stock of CNI at any time or its influence on CNI at any
time or any other matter arising from any relationship at any time between such
Seller and CNI or such Sellers sale of the Shares or purchase of the Arrowhead
Stock; provided, however, Arrowhead does not release or discharge, nor shall
Arrowhead be deemed to have released or discharged, any action brought to
enforce the rights provided to Arrowhead under this Agreement, the Agreement and
Plan of Merger entered into in connection with the Merger and the agreements and
instruments referred to therein or contemplated thereby to which Arrowhead is a
party or under which Arrowhead has rights, and Arrowhead reserves all rights
with respect thereto. ARROWHEAD ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS
COUNSEL AND IS PREPARED TO WAIVE THE BENEFIT OF ANY STATUTE OR PRINCIPLES OF
COMMON LAW THAT WOULD LIMIT THE RELEASE OF CLAIMS COVERED BY THE FOREGOING
RELEASE WHICH ARROWHEAD DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE
TIME OF EXECUTING THIS RELEASE, WITH THE INTENTION THAT THE FOREGOING RELEASE
SHALL APPLY TO ANY AND ALL KNOWN AND UNKNOWN CLAIMS COVERED THEREBY, OR ANY
INJURIES COVERED BY THE FOREGOING RELEASE THAT MAY BECOME KNOWN OR KNOWN TO BE
GREATER IN THE FUTURE.

4.3.9 Legends. Each certificate evidencing the Shares shall bear a securities
legend as may be required under federal and state securities laws and as
otherwise may be required by Arrowhead.

5. Miscellaneous.

5.1 Governing Law; Dispute Resolution. This Agreement shall be governed by, and
construed and enforced in accordance with, the internal law, and not the law
pertaining to conflicts or choice of law, of the State of California. Any and
all disputes between the parties which may arise pursuant to this Agreement not
covered by arbitration will be heard and determined before an appropriate
federal or state court located in Los Angeles, California. The parties hereto
acknowledge that such court has the jurisdiction to interpret and enforce the
provisions of this Agreement and the parties waive any and all objections that
they may have as to personal jurisdiction or venue in any of the above courts.

5.2 Arbitration as Exclusive Remedy. Except for actions seeking injunctive
relief, which may be brought before any court having jurisdiction, any claim
arising out of or relating to (i) this Agreement, including its validity,
interpretation, enforceability or breach, or (ii) the relationship between the
parties (including its commencement and termination) whether based on

 

5



--------------------------------------------------------------------------------

breach of covenant, breach of an implied covenant or intentional infliction of
emotional distress or other tort of contract theories, which are not settled by
agreement between the parties, shall be settled by arbitration in Los Angeles,
California before a single arbitrator in accordance with the Commercial
Arbitration Rules of JAMS/Endispute (“JAMS”) then in effect. The parties hereby
(i) consent to the in personam jurisdiction of the Superior Court of the State
of California for purposes of confirming any such award and entering judgment
thereon; and (ii) agree to use their best efforts to keep all matters relating
to any arbitration hereunder confidential. In any arbitration proceedings
hereunder, (a) all testimony of witnesses shall be taken under oath;
(b) discovery will be allowed under the provisions of Section 1283.05 of the
California Code of Civil Procedure, as presently in force, which are
incorporated herein; and (c) upon conclusion of any arbitration, the arbitrators
shall render findings of fact and conclusions of law in a written opinion
setting forth the basis and reasons for any decision reached and deliver such
documents to each party to this Agreement along with a signed copy of the award
in accordance with Section 1283.6 of the California Code of Civil Procedure.
Each party agrees that the arbitration provisions of this Agreement are its
exclusive remedy and expressly waives any right to seek redress in another
forum. During any arbitration, each party shall bear the fees of the arbitrator
appointed by it, and the fees of the neutral arbitrators shall be borne equally
by each party during the arbitration, but the fees of the arbitrator shall be
borne by the losing party.

5.3 Attorneys’ Fees. In any dispute between the parties hereto concerning any
provision of this Agreement or the rights and duties of any person or entity
hereunder, the party or parties prevailing in such dispute shall be entitled, in
addition to such other relief as may be granted, to the attorneys’ fees and
court costs incurred by reason of such dispute.

5.4 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto. Each Seller shall have the right to transfer or assign the
registration rights described herein along with the transfer of such Seller’s
shares of Registrable Securities, so long as at least 100,000 shares of
Arrowhead Stock are transferred in such transfer (except that the foregoing
minimum shall not apply to shares distributed to the owners of a Seller), such
transfer is in compliance with federal and state securities laws and provided
that in any such case Arrowhead is given written notice prior to the time of
such transfer or assignment, stating the name and address of the transferee or
assignee and identifying the securities and rights to be transferred at least
fifteen days prior to the date of proposed transfer, and provided further, that
the transferee or assignee assumes in writing prior to such transfer or
assignment, any and all obligations of the Seller with respect to such
securities and rights.

5.5 Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any person, other than the parties hereto and their heirs,
successors, executors, administrators and permitted assigns, any rights or
remedies under or by reason of this Agreement.

5.6 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, or otherwise delivered by facsimile transmission, by hand
or by messenger, addressed: (a) if to a Seller or permitted transferee, to the
address set forth on the signature page hereto or at such other address as such
Seller or permitted transferee shall have furnished to Arrowhead in writing
pursuant to this notice provision, or (b) if to Arrowhead, at Arrowhead Research
Corporation, 201 South Lake Avenue, Suite 703, Pasadena, California 91101,
Attention: Chief Executive

 

6



--------------------------------------------------------------------------------

Officer; Facsimile number (626) 304-3401, or at such other address as Arrowhead
shall have furnished to the Sellers in writing, with a copy to Goodwin Procter
LLP, 10250 Constellation Boulevard, 21st Floor, Los Angeles, CA 90067-6221,
Attention: Rachael Simonoff Wexler, Esq., Facsimile: (310) 286-0992. All notices
or other communications shall for all purposes of this Agreement be treated as
effective or having been given when delivered if delivered personally, if sent
by facsimile, the first business day after the date of confirmation that the
facsimile has been successfully transmitted to the facsimile number for the
party notified, or, if sent by mail, at the earlier of its receipt or 72 hours
after the same has been deposited in a regularly maintained receptacle for the
deposit of the United States mail, addressed and mailed as aforesaid. This
provision shall be deemed a material to this Agreement, and no notice shall be
deemed given or perfected pursuant to this Section unless all parties are
noticed as required by this Section.

5.7 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Seller, upon any breach or default of Arrowhead under
this Agreement shall impair any such right, power or remedy of such Seller nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Seller of any breach or default under this Agreement or any waiver on the part
of any Seller of any provisions or conditions of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any Seller, shall be cumulative and not alternative.

5.8 Rights; Separability. Unless otherwise expressly provided herein, a Seller’s
obligations hereunder are several rights, not obligations jointly guaranteed by
any other Seller. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision(s) shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

5.9 Adjustment for Stock Splits, Etc. Wherever in this Agreement there is a
reference to a specific number of shares of Common Stock or Preferred Stock of
Arrowhead of any class or series, then, upon the occurrence of any subdivision,
combination or stock dividend of such class or series of stock, the specific
number of shares so referenced in this Agreement shall automatically be
proportionally adjusted to reflect the effect on the outstanding shares of such
class or series of stock by such subdivision, combination or stock dividend.

5.10 Communication to Sellers. All communications and notices required to be
given by Arrowhead under this Agreement shall be given to each of the Sellers in
accordance with Section 5.6, and, if at any time the Arrowhead Stock is held by
any holder(s) other than the Sellers, then the Sellers shall act as agent for
such holder(s) and communications and notices delivered to the Sellers in
accordance with Section 5.6 shall be, and shall be deemed, proper delivery under
this Agreement.

5.11 Entire Agreement; Alterations; and Counterparts. This Agreement sets forth
the entire agreement and understanding of the parties hereto in respect to the
purchase and sale, and supersedes all prior agreements, arrangements and
understandings relating to the subject matter hereof and is not intended to
confer upon any other person any rights or remedies hereunder. There have been
no representations or statements, oral or written, that have been

 

7



--------------------------------------------------------------------------------

relied on by any party hereto, except those expressly set forth in this
Agreement. This Agreement may not be amended, altered or modified except by a
writing signed by the parties. This Agreement may be executed simultaneously in
two or more counterparts (including facsimiles), each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the first date written above.

 

ARROWHEAD RESEARCH CORPORATION By:  

/s/ R. Bruce Stewart

Name:   R. Bruce Stewart Title:   Chief Executive Officer

[Signature Page to Arrowhead Stock Purchase Agreement with Guarantors]



--------------------------------------------------------------------------------

SELLERS:

/s/ William A. McMinn

William A. McMinn

/s/ Bob Gower

Bob Gower

/s/ Mary H. Cain

Mary H. Cain THE MARY H. CAIN TRUST By:  

/s/ Mary H. Cain

  Mary H. Cain, Trustee

[Signature Page to Arrowhead Stock Purchase Agreement with Guarantors]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto:

ARROWHEAD RESEARCH CORPORATION

                                          shares of Series E Preferred Stock of
Carbon Nanotechnologies, Inc. (the “Company”) standing in the name of the
undersigned on the books of the Company, represented by Certificate No.        
dated                     , and does hereby irrevocably constitute and appoint
the Company’s Secretary, or his agent, as attorney to transfer the said stock on
the books of the Company, with full power of substitution in the premises,
subject to the terms and conditions of the Stock Purchase Agreement dated as of
                    , by and among the undersigned, the other Sellers named
therein and Arrowhead Research Corporation.

Dated:             , 2007

 

Print Name of Seller:

 

 

(authorized signatory) Print Name  

 

Title:  

 